268 S.W.3d 453 (2008)
William CLARK, Appellant,
v.
TREASURER, CUSTODIAN OF the SECOND INJURY FUND, Respondent.
No. ED 91009.
Missouri Court of Appeals, Eastern District, Division Two.
October 7, 2008.
Application for Transfer to Supreme Court Denied November 13, 2008.
John J. Larsen, Jr., Larsen, Feist, & Hess, P.C., St. Louis, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Michael T. Finneran, Asst. Atty. Gen., for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
William Clark ("Claimant") appeals the final decision of the Labor and Industrial Relations Commission ("Commission") refusing to find Second Injury Fund ("SIF") liability. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
*454 The judgment is affirmed pursuant to Rule 84.16(b).